Citation Nr: 1201627	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  09-14 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for residuals of a broken right big toe.

3.  Entitlement to service connection for residuals of flash burn injury, right eye.

4.  Entitlement to service connection for exposure to Gulf War environmental hazard.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1991 to June 1999, and from October 2002 to July 2003.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a March 2008  rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for bilateral hearing loss, broken right big toe, residuals of flash burn injury to the right eye, exposure to Gulf War environmental hazard, and posttraumatic stress disorder (PTSD).  The Veteran appealed the denial of all claims, and in an August 2009 rating decision, service connection for PTSD was granted.  As this represents a complete grant of the benefit sought on appeal, the claim for PTSD is no longer before the Board. 

In April 2009, the Veteran indicated that he desired a hearing before the Board at the RO.  A hearing was scheduled for him in October 2011, and the Veteran was notified of the date.  He failed to appear for the hearing and offered no explanation for his absence.  Accordingly, his request for a hearing is considered withdrawn, and the Board may proceed with review of the claims.  38 C.F.R. § 20.702(e).


FINDINGS OF FACT

1.  The evidence does not establish that the Veteran has a current bilateral hearing loss disability associated with active service. 

2.  The evidence does not establish that the Veteran has any current disability of the right big toe associated with his active service.  

3.  The evidence does not establish that the Veteran has a current eye disability related to active service.  

4.  The evidence does not establish that the Veteran has any current disabilities associated with exposure to environmental hazards in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2011).

2.  The criteria for service connection for broken right big toe are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

3.  The criteria for service connection for residuals of flash burn injury, right eye, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

4.  The criteria for service connection for disability associated with exposure to Gulf War environmental hazards are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case the RO provided the appellant complete pre-adjudication notice by letter dated in August 2007.  

VA has obtained service treatment records relating to the Veteran's second period of active service from 2002 to 2003.  Unfortunately the RO has been unable to obtain service treatment records from his first period of active service, except for a copy of his entrance physical examination report which was contained in his service personnel records. 

VA is responsible for obtaining relevant evidence in the custody of a Federal department or agency, including service medical records.  VA will end its efforts to obtain such records only if it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2)(3).  In this case, the RO's attempts to locate the records are fully documented in the claims folder.  The Veteran was notified in a December 2007 letter that the records could not be located and was asked to submit any service medical records in his possession.  He was informed of the types of alternative and lay evidence which would support his claim for compensation.  In response, the Veteran submitted a personal statement and published articles relating only to his claim for service connection for PTSD.  

The Board recognizes that, where records in the possession of the government are unavailable, the Board has a heightened duty to explain its findings and conclusions and to consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  It is noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).

The Board notes that no VA examination was conducted to obtain an opinion as to the etiology and severity of the Veteran's claimed disabilities.  In disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

This standard is not met in the present case because there is no indication that the Veteran currently has any of the claimed disabilities.  There is no medical evidence of record reflecting complaints, diagnoses, or treatment relating to any of the claimed disabilities.  Further, the Veteran has not offered any lay statements describing in-service injuries, continuous symptoms since service, or current impairment.  As there is no evidence of any kind to suggest that he currently has any disabilities associated with active service, VA was not required to conduct an examination.

All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


Service Connection Claims

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology. Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet.App. at 496.  

Additionally, service connection for certain diseases, including  as organic diseases of the nervous system, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§3.307(a), 3.309(a).

Hearing Loss

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as defined in 38 C.F.R. §3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  A claimant is not prevented from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet App. 87, 89 (1992).  Furthermore, the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§1110 and 1131; 38 C.F.R. §§ 3.303 and 3.304; Hensey, 5 Vet. App. at 159-60.

Available service records reflect that the Veteran's hearing thresholds during his induction physical examination in June 1990 were within normal limits.  There is no record of an examination at separation from that period service; however, an audiogram conducted in February 2002 indicates that his hearing thresholds were still well within normal limits.  No audiological measurements are noted during the Veteran's separation physical examination in July 2003; however, he did not report hearing loss.  Furthermore, there is no lay or medical evidence indicating that the Veteran currently has a hearing loss disability.  Without evidence of a current disability, there is no basis for service connection for hearing loss.  

Broken Right Big Toe

The Veteran is seeking service connection for residuals of a broken right big toe.  Available service treatment records are silent for any complaints, treatment, or diagnoses relating to his right big toe.  There is no record of any post-service treatment for the Veteran's toe, and he has not identified any current disability or symptoms that he experiences.  As there is no medical or lay evidence of a current disability affecting the Veteran's right big toe, service connection is denied.  

Residuals of Flash Burn, Right Eye

The Veteran is seeking service connection for a flash burn injury to the right eye which he suffered in service in 2003.  Service treatment records reflect that he was seen in February 2003 with complaints of acute bilateral eye pain several hours after welding.  The examiner was unable to examine the Veteran's eyes due to guarding.  He diagnosed bilateral flash burns and prescribed eye drops.  There is no record of any follow up treatment in the claims file.  The Veteran reported this injury during his separation physical examination in July 2003.  The examiner noted that the Veteran had recovered, and there was no finding of current disability at that time.  There is no record of any post-service treatment for the Veteran's eyes, and he has not identified any current eye disability or symptoms that he experiences.   

Although the Veteran suffered an eye injury in service, it appears from the record that this injury had resolved by the time of his separation.  Furthermore, there is no medical or lay evidence of a current eye disability.  Accordingly, service connection for residuals of a flash burn injury to the right eye is denied.  

Exposure to Gulf War Environmental Hazards

The Veteran is seeking service connection for exposure to Gulf War environmental hazard.  His Form DD214 establishes that he served in Bahrain between 2002 and 2003.  On a post-deployment questionnaire completed in June 2003, he reported that he had developed a chronic cough during the deployment, as well as fever, headaches, swollen and stiff joints, and muscle aches.  A note to the form indicates that the cough had been ongoing for one week while the other symptoms had arisen within a week of his receiving the smallpox vaccine.  The Veteran reported that he had been exposed to vehicle exhaust fumes, JP8 or other fuels, solvents, paints, and sand.  He denied exposure to smoke from oil fires or environmental pesticides and reported that he did not use a gas mask or protective clothing at any time.  To the question of whether he believed he had been exposed to any chemical, biological, or radiological warfare agent during deployment, the Veteran answered no.  He did not report any related health problems during his separation physical examination.  

After carefully reviewing the relevant evidence, the Board finds that service connection for exposure to Gulf War environmental hazards is not warranted.  Although the Veteran served in the Persian Gulf area, there is no evidence that he currently has any disability which may be attributable to exposure to environmental hazards during that time.  Compensation is not available for mere exposure to environmental hazards but rather for disabilities resulting from such exposure.  As there is no medical or lay evidence of any such disability, service connection must be denied.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for residuals of a broken right big toe is denied.

Service connection for residuals of flash burn injury, right eye, is denied.

Service connection for exposure to Gulf War environmental hazard is denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


